 Case: 1:21-cv-00284-MWM-KLL Doc #: 1 Filed: 04/12/21 Page: 1 of 13 PAGEID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                            WESTERN DIVISION (DAYTON)

 WYATT PHILPOT                                   )         CASE NO.
 511 Orwig Ave.                                  )
 Napoleon, OH 43545                              )         JUDGE:
                                                 )
                               Plaintiff,        )
                                                 )
                       v.                        )
                                                 )
 CENTURY MOLD COMPANY, INC.                      )
 55 Wright Dr.                                   )
 Middletown, OH 45044                            )
                                                 )         COMPLAINT FOR DAMAGES
        Serve Also:                              )         AND INJUNCTIVE RELIEF
        CENTURY MOLD COMPANY, INC.               )
        c/o CWS Agency Corp. (Stat. Agent)       )         JURY DEMAND ENDORSED
        65 E State St., Ste. 1000                )         HEREIN
        Columbus, OH 43215                       )
                                                 )
                               Defendant.        )
                                                 )

       Plaintiff WYATT PHILPOT by and through undersigned counsel, as his Complaint against

the Defendant, states and avers the following:

                                            PARTIES

   1. Plaintiff Wyatt Philpot is a resident of the city of Napoleon, Henry County, state of Ohio.

   2. At the time of his employment, Plaintiff was a resident of Butler County, state of Ohio.

   3. Defendant CENTURY MOLD COMPANY, INC. (“Century Mold”) is a foreign-

       incorporated company that conducts business within the state. The relevant location of the

       events and omissions of this Complaint took place was 55 Wright Dr., Middletown, OH

       45044.
Case: 1:21-cv-00284-MWM-KLL Doc #: 1 Filed: 04/12/21 Page: 2 of 13 PAGEID #: 2




 4. Century Mold is, and was at all times hereinafter mentioned, Philpot’s employer within the

    meaning of Family and Medical Leave Act (“FMLA”) 29 U.S.C. § 2617 et seq., R.C. §

    4101 et seq., and R.C. § 4112.01(A)(2).

                                JURISDICTION & VENUE

 5. The events that give rise to the claims for relief in this Complaint occurred at Century

    Mold’s location at 55 Wright Dr., Middletown, OH 45044.

 6. This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 in that Philpot is

    alleging a federal law claim under the FMLA.

 7. This Court has supplemental jurisdiction over Philpot’s state law claims pursuant to 28

    U.S.C. § 1367, as they are so closely related to their federal law claims that they form

    part of the same case and controversy under Article III of the United States Constitution.

 8. Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(2).

                                              FACTS

 9. Philpot is a former employee of Century Mold.

 10. At all times noted herein, Philpot was qualified for his position with Century Mold.

 11. At all times noted herein, Philpot could fully perform the essential functions of his job,

    with or without a reasonable accommodation.

 12. Philpot is disabled due to his heart conditions (discussed infra), placing him in the protected

    class for disability.

 13. Alternatively, Century Mold perceived Philpot as disabled due to his illness (presumably,

    COVID-19, discussed infra), and thus is in the protected class for disability.

 14. Philpot worked for Century Mold as a CMM engineer from November 30, 2015 until

    Century Mold terminated his employment on or about February 6, 2020.



                                               .2
Case: 1:21-cv-00284-MWM-KLL Doc #: 1 Filed: 04/12/21 Page: 3 of 13 PAGEID #: 3




 15. Philpot’s early employment with Century Mold was overall quite positive, or at least

    without significant issue.

 16. Things changed, however, in or around November 2018, when Philpot began feeling

    drained and sluggish nearly constantly.

 17. As Philpot was a fairly active person, this was a substantial and unwelcome change in his

    typical demeanor.

 18. In or around February 2019, Philpot had what felt like a heart attack while at work for

    Century Mold.

 19. Philpot went home early as a result and went to see his primary care doctor, who told him

    to seek treatment at the emergency room if the situation happened again.

 20. Roughly one week later, Philpot again had a heart attack-like episode, and so went to

    Atrium Medical Center’s emergency room in Middletown, OH.

 21. While at the emergency room, Philpot received only minor treatment from the doctors and

    was discharged the same day.

 22. From February to August 2019, Philpot had similar heart attack-like episodes multiple

    times and again went to the hospital for only minor treatment each time. In total, this

    occurred around nine times throughout 2019.

 23. In or around early 2019, during the above, Philpot applied for and began taking intermittent

    FMLA leave for his undiagnosed heart condition. This placed him in the protected

    disability class and gave notice thereof to Century Mold.

 24. In or around August 2019, Philpot’s primary care doctor sent him to a cardiologist and he

    was admitted to Atrium for the heart condition.

 25. Philpot was then in-patient for around three days for further evaluation and treatment.



                                              .3
Case: 1:21-cv-00284-MWM-KLL Doc #: 1 Filed: 04/12/21 Page: 4 of 13 PAGEID #: 4




 26. Philpot, while not out on FMLA for his serious health condition, continued to work full-

    time with Century Mold and had no issues with performance or attendance.

 27. Importantly, Philpot did not exhaust his FMLA allotment at any point during his

    employment with Century Mold.

 28. After Philpot’s discharge from the hospital, he continued to suffer similar symptoms going

    forward.

 29. In or around October 2019, Philpot’s primary care doctor also began having him seek

    regular mental health therapy with a psychiatrist.

 30. In or around December 2019, an unknown illness hit Century Mold’s plant and began

    wreaking havoc among its employees.

 31. In hindsight, this illness was almost certainly COVID-19 as the company frequently

    imported parts from China, the starting point of the pandemic.

 32. Philpot made reports to Century Mold about the lack of safety precautions being taken by

    the company for this illness that was spreading through the company. These were protected

    complaints regarding workplace safety.

 33. On or about January 21, 2020, Philpot began suffering symptoms of this unknown illness

    (e.g. a lack of taste and smell, terribly sore throat and nose, and an inability to breathe

    easily).

 34. Rick (LNU, shipping manager) sent Philpot home due to the illness.

 35. As a result of contracting the illness, Philpot again went to his doctors for evaluation and

    treatment.

 36. Philpot’s treatment and evaluation continued until on or about February 6, 2020.




                                              .4
Case: 1:21-cv-00284-MWM-KLL Doc #: 1 Filed: 04/12/21 Page: 5 of 13 PAGEID #: 5




 37. Philpot and his doctors continued to provide Century Mold with all required medical

    documentation during this time (and every time previously) for both his short-term

    disability application and his new FMLA application.

 38. This was Philpot’s attempt at engaging in the interactive process of finding a reasonable

    accommodation.

 39. Century Mold rejected Philpot’s applications for FMLA and short-term disability.

 40. By refusing to approve Philpot’s short-term disability leave and/or FMLA leave, Century

    Mold refused to engage in the interactive process of finding him a reasonable

    accommodation.

 41. Defendant’s refusal to engage in the interactive process was an adverse action against

    Philpot.

 42. On or about February 6, 2020, Century Mold terminated Philpot’s employment, citing a

    “permanent layoff.”

 43. Defendant’s termination of Philpot was an adverse employment action against him.

 44. Defendant’s purported reason(s) for Philpot’s termination was pretextual.

 45. Defendant actually terminated Philpot’s employment discriminatorily against his actual or

    perceived disabilities, in retaliation against his attempted use of short-term disability leave,

    and/or in a preventative or retaliatory effort against his FMLA.

 46. As a result of the above, Philpot has suffered damages, including economic damages.

COUNT I: DISABILITY DISCRIMINATION IN VIOLATION OF R.C. § 4112, et seq.

 47. Philpot restates each and every prior paragraph of this Complaint, as if it were fully

    restated herein.

 48. Philpot is in a protected class for his disabilities (described supra).



                                               .5
Case: 1:21-cv-00284-MWM-KLL Doc #: 1 Filed: 04/12/21 Page: 6 of 13 PAGEID #: 6




 49. Alternatively, Defendant perceived Philpot as disabled, placing him in the protected class.

 50. R.C. § 4112 et seq. provides that it is an unlawful discriminatory practice for an employer

    to discriminate against an employee on the basis of the employee’s disabilities.

 51. Defendant treated Philpot differently than other similarly situated employees based upon

    his disability.

 52. Defendant violated R.C. § 4112.02 and R.C. § 4112.99 by treating Philpot differently from

    other similarly situated employees outside his protected class.

 53. Defendant violated R.C. § 4112.02 and R.C. § 4112.99 by applying its employment policies

    in a disparate manner based on Philpot’s disability.

 54. Defendant violated R.C. § 4112.02 and R.C. § 4112.99 by applying its disciplinary policies

    in a disparate manner based on Philpot’s disability.

 55. Philpot incurred emotional distress damages as a result of Defendant’s conduct described

    herein.

 56. As a direct and proximate result of Defendant’s acts and omissions, Philpot has suffered

    and will continue to suffer damages.

                          COUNT II: FAILURE TO ACCOMMODATE

 57. Philpot restates each and every prior paragraph of this complaint, as if it were fully restated

    herein.

 58. Philpot informed Century Mold of his disabling condition(s).

 59. Philpot requested accommodations from Century Mold to assist with his disabilities.

 60. Philpot’s requested accommodations were reasonable.

 61. There was an available accommodation that would have been effective and would have not

    posed an undue hardship to Century Mold.



                                               .6
Case: 1:21-cv-00284-MWM-KLL Doc #: 1 Filed: 04/12/21 Page: 7 of 13 PAGEID #: 7




 62. Century Mold failed to engage in the interactive process of determining whether Philpot

    needed an accommodation.

 63. Century Mold failed to provide an accommodation.

 64. Century Mold violated R.C. §4112.02 by failing to engage Philpot in the interactive

    process.

 65. Century Mold violated R.C. §4112.02 by failing to provide Philpot a reasonable

    accommodation.

 66. As a direct and proximate result of Century Mold’s conduct, Philpot suffered and will

    continue to suffer damages.


                               COUNT III: RETALIATION

 67. Philpot restates each and every prior paragraph of this complaint, as if it were fully restated

    herein.

 68. As a result of his illness, Philpot applied for short-term disability leave.

 69. Philpot’s application for short-term disability leave was a protected action.

 70. Defendant refused to grant Philpot’s

 71. Subsequent to Philpot’s complaints to management about harassment, bullying, and

    disparate treatment toward him, Defendant took adverse employment actions against

    Philpot, including, but not limited to, terminating his employment.

 72. Defendant’s actions were retaliatory in nature based on Philpot’s opposition to the unlawful

    discriminatory conduct.

 73. Pursuant to R.C. § 4112 et seq., it is an unlawful discriminatory practice to take adverse

    actions against those who enact protected activities.




                                               .7
Case: 1:21-cv-00284-MWM-KLL Doc #: 1 Filed: 04/12/21 Page: 8 of 13 PAGEID #: 8




 74. As a direct and proximate result of Defendant’s retaliatory discrimination against and

    discharge of Philpot, he has suffered and will continue to suffer damages, including

    economic, emotional distress and physical sickness damages.

             COUNT IV: RETALIATION IN VIOLATION OF THE FMLA

 75. Philpot restates each and every prior paragraph of this Complaint, as if it were fully

    restated herein.

 76. During his employment, Philpot qualified for and attempted to take intermittent FMLA

    leave.

 77. Defendant knew Philpot took FMLA leave.

 78. After Philpot utilized his qualified FMLA leave, Defendant retaliated against him.

 79. Defendant terminated Philpot’s employment.

 80. Philpot’s termination was an adverse employment action against him.

 81. Defendant’s proffered reason for Philpot’s termination was pretextual.

 82. There was a causal link between Philpot’s medical leave under the FMLA and Defendant’s

    termination of Philpot’s employment.

 83. Defendant actually terminated Philpot for his FMLA use.

 84. Defendant retaliated against Philpot by terminating his employment.

 85. Defendant’s actions show that it willfully retaliated against Philpot in violation of U.S.C.

    § 2615(a).

 86. As a direct and proximate result of Defendant’s wrongful conduct, Philpot is entitled to all

    damages provided for in 29 U.S.C. § 2617, including liquidated damages, costs, and

    reasonable attorney’s fees.




                                              .8
Case: 1:21-cv-00284-MWM-KLL Doc #: 1 Filed: 04/12/21 Page: 9 of 13 PAGEID #: 9




          COUNT V: UNLAWFUL INTERFERENCE WITH FMLA RIGHTS

 87. Philpot restates each and every prior paragraph of this Complaint, as if it were fully

    restated herein.

 88. Pursuant to 29 U.S.C. § 2601 et seq., covered employers are required to provide employees

    job-protected unpaid leave for qualified medical and family situations.

 89. Century Mold is a covered employer under the FMLA.

 90. Philpot was an employee eligible for FMLA due to his severe health conditions (described

    supra).

 91. During his employment, Philpot qualified for and inquired about FMLA leave due to his

    disabilities because he was terminated.

 92. During his employment with Century Mold, Philpot was unable to receive FMLA benefits

    for his serious health condition.

 93. Defendant unlawfully interfered with Philpot’s exercise of his rights under the FMLA in

    violation of § 105 of the FMLA and § 825.220 of the FMLA regulations.

 94. Defendant’s refusal to provide Philpot with information pertaining to FMLA leave and/or

    permit Philpot to take FMLA leave violated and interfered with his FMLA rights.

 95. As a direct and proximate result of Defendant’s conduct, Philpot suffered and will continue

    to suffer damages.

 96. As a direct and proximate result of Defendant’s conduct, Philpot is entitled to all damages

    provided for in 29 U.S.C. § 2617, including liquidated damages, costs and reasonable

    attorneys’ fees.

  COUNT VI: WRONGFUL TERMINATION IN VIOLATION OF PUBLIC POLICY

 97. Philpot restates each and every prior paragraph of this Complaint, as if it were fully

    restated herein.

                                              .9
Case: 1:21-cv-00284-MWM-KLL Doc #: 1 Filed: 04/12/21 Page: 10 of 13 PAGEID #: 10




  98. A clear public policy exists and is manifested in Ohio and federal statutes, including R.C.

     § 4101.11 and/or § 4101.12, and/or administrative regulations, or in the common law, in

     favor of providing workers with a healthy and safe work environment, and against

     terminating an employee based on complaints of unsafe working conditions.

  99. Philpot repeatedly made reports to Defendant about the unethical, unlawful, and/or policy-

     violating behavior that was going on there, including, but not limited to, unsafe working

     conditions caused by unsafe working conditions related to illnesses spreading at work.

  100.       Defendant’s termination of Philpot’s employment jeopardizes these public policies.

  101.       Defendant’s termination of Philpot’s employment was motivated by Philpot’s

     conduct related to these public policies because of the risk to his and to the public’s health.

  102.       Defendant’s purported reason for Philpot’s termination was pretextual.

  103.       Defendant’s termination of Philpot jeopardizes these public policies.

  104.       Defendant’s termination of Philpot was motivated by conduct related to these

     public policies.

  105.       Defendant had no overriding business justification for terminating Philpot.

  106.       As a direct and proximate result of Defendant’s conduct, Philpot has suffered and

     will continue to suffer damages, including economic, emotional distress and physical

     sickness damages.


                                  DEMAND FOR RELIEF

  WHEREFORE, Philpot demands from Defendant the following:

     a) Issue a permanent injunction:

            i.   Requiring Defendant to abolish discrimination, harassment, and retaliation;




                                              .10
Case: 1:21-cv-00284-MWM-KLL Doc #: 1 Filed: 04/12/21 Page: 11 of 13 PAGEID #: 11




           ii.   Requiring allocation of significant funding and trained staff to implement all

                 changes within two years;

          iii.   Requiring removal or demotion of all supervisors who have engaged in

                 discrimination, harassment, or retaliation, and failed to meet their legal

                 responsibility to promptly investigate complaints and/or take effective action to

                 stop and deter prohibited personnel practices against employees;

          iv.    Creating a process for the prompt investigation of discrimination, harassment,

                 or retaliation complaints; and

           v.    Requiring mandatory and effective training for all employees and supervisors

                 on discrimination, harassment, and retaliation issues, investigations, and

                 appropriate corrective actions;

     b) Issue an order requiring Defendant to expunge his personnel file of all negative

         documentation;

     c) An award against each Defendant for compensatory and monetary damages to

         compensate Philpot for physical injury, physical sickness, lost wages, emotional

         distress, and other consequential damages, in an amount in excess of $25,000 per claim

         to be proven at trial;

     d) An award of punitive damages against each Defendant in an amount in excess of

         $25,000;

     e) An award of reasonable attorneys’ fees and non-taxable costs for Philpot’s claims as

         allowable under law;

     f) An award of the taxable costs of this action; and

     g) An award of such other relief as this Court may deem necessary and proper.



                                              .11
Case: 1:21-cv-00284-MWM-KLL Doc #: 1 Filed: 04/12/21 Page: 12 of 13 PAGEID #: 12




                                            Respectfully submitted,


                                            ___/s/ Matthew G. Bruce, Esq.____
                                            Matthew G. Bruce (0083769)
                                                   Trial Attorney
                                            Evan R. McFarland (0096953)
                                            THE SPITZ LAW FIRM, LLC
                                            Spectrum Office Tower
                                            11260 Chester Road, Suite 825
                                            Cincinnati, Ohio 45246
                                            Phone: (216) 291-4744 x173
                                            Fax: (216) 291-5744
                                            Email: Matthew.Bruce@SpitzLawFirm.com
                                            Email: Evan.McFarland@SpitzLawFirm.com

                                            Attorneys for Plaintiff Wyatt Philpot




                                      .12
Case: 1:21-cv-00284-MWM-KLL Doc #: 1 Filed: 04/12/21 Page: 13 of 13 PAGEID #: 13




                                      JURY DEMAND

Plaintiff Wyatt Philpot demands a trial by jury by the maximum number of jurors permitted.


                                                    ___/s/ Matthew G. Bruce, Esq.____
                                                    Matthew G. Bruce (0083769)




                                              .13
